  Case 3:17-cv-01907-D-BH Document 13 Filed 04/29/20                     Page 1 of 2 PageID 95



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JULIO CESAR ESQUIVEL,                              )
ID # 47062-177,                                    )
             Movant,                               )    No. 3:17-CV-1907-D
                                                   )    No. 3:13-CR-411-D(3)
vs.                                                )
                                                   )
UNITED STATES OF AMERICA,                          )
          Respondent.                              )

                                               ORDER

        After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge, in accordance with 28 U.S.C.

§ 636(b)(1), the undersigned district judge is of the opinion that the findings and conclusions of the

magistrate judge are correct and they are adopted as the findings and conclusions of the court. By

separate judgment, the motion under 28 U.S.C. § 2255 to vacate, set aside, or correct sentence by

a person in federal custody is denied.

        Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the movant

has failed to show (1) that reasonable jurists would find this court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484 (2000).
Case 3:17-cv-01907-D-BH Document 13 Filed 04/29/20             Page 2 of 2 PageID 96



    If movant files a notice of appeal,

    ( )    movant may proceed in forma pauperis on appeal.

    (X)    movant must pay the $505.00 appellate filing fee or submit a motion to proceed in

           forma pauperis.

    SO ORDERED.

    April 29, 2020.



                                          _________________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE




                                            2
